DETAILED ACTION
                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 are recited vaguely and appear to do very little to limit the claims. A predetermined value is not explicitly defined in the specification or claims and therefore the claims appear to subjective to design preference in choosing which vehicle is first or second, without further clarification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama et al. (US 2021/0304618). 
 Regarding claim 1, Okuyama teaches a vehicle, comprising: 
a sensing device configured to obtain position information of a first vehicle and a second vehicle (via surrounding situation detector 23, see at least [0022, 0023]); 
a driver (it is noted a “driver” per the instant specification includes control of braking/steering, see at least [0035]); and 
a controller configured to determine a mutual positional relationship between the second vehicle and the first vehicle based on the position information (via inter-vehicle distance, see at least figure 2, [0018, 0034, 0036, etc.]), 
determine an expected driving path of the first vehicle based on a relative speed of the first vehicle and the second vehicle and the mutual positional relationship (via following the path of the lead vehicle based on relative speed as taught in at least [0023, 0030, 0036, etc.]) and 
operate the driver to maintain a collision avoidance or a safe distance from the first vehicle based on the expected driving path (see at least [0018, 0030, 0038, 0039]. Okuyama uses braking and steering control to maintain a proper distance).
Regarding claim 2, Okuyama teaches a communicator configured to perform inter-vehicle communication with the first vehicle and the second vehicle (via the communication unit of figure 2), wherein the controller is configured to determine the mutual positional relationship between the second vehicle and the first vehicle based on the inter-vehicle communication and the position information (via at least 23, 24, 31, 32, 33, 34, 35, which are various parts of the controller of figure 2).
Regarding claim 5, Okuyama teaches the driver includes at least one braking device, and wherein the controller is configured to operate the at least one braking device to avoid collision with the first vehicle based on the expected driving path (see at least [0035, 0036]).
Regarding claim 6, Okuyama teaches the driver includes a steering device, and wherein the controller is configured to operate the steering device to avoid collision with the first vehicle based on the expected driving path (see at least [0035, 0038, 0047, etc.]).
Regarding claim 8, Okuyama teaches the communicator includes a global positioning system (GPS) module configured to obtain map information, and wherein the controller is configured to determine road information on which the vehicle is being driven based on the surrounding information and the map information, and determine the mutual positional relationship between the second vehicle and the first vehicle based on the road information (see at least [0019, 0021, 0026, etc.]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2021/0304618). 
Regarding claims 3 and 4, Okuyama does not exility disclose in response to determining that a surrounding vehicle exceeds a predetermined value related to the driving of the vehicle, the controller is configured to determine the corresponding surrounding vehicle as the first vehicle or the second vehicle. The Examiner contends the designation of first or second vehicle based on a predetermined value, as noted in the claim objections above, appears subjective and arbitrary. It would have been obvious to one having ordinary skill in the art at the time of the invention to designate a first and second vehicle based on their positioning, either in front or behind, in order to properly and clearly identify the vehicles as leading, following, first, second, etc. 
Regarding claim 7, Okuyama teaches the sensing device includes a laser radar and imaging unit (see at least [0023, 0030, 0064] configured to obtain surrounding information, and wherein the controller is configured to determine the mutual positional relationship between the second vehicle and the first vehicle based on the surrounding information. However, Okuyama does not explicitly disclose a “Ladar module and a Lidar module” as claimed. The Examiner contends it would have been obvious to use any appropriate well known distance measuring device commonly used on vehicles, for instance RADAR, LIDAR, LADAR, ultrasound, cameras, infrared, video, etc. as an obvious design choice in order to properly and accurately measure distances and control costs.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2021/0304618) in view of Kim et al. (US 2018/0001892). 
Regarding claims 9 and 10, Okuyama does not explicitly disclose the communicator is configured to receive traffic information and weather information from a server, and wherein the controller is configured to determine the mutual positional relationship between the second vehicle and the first vehicle based on the traffic information and weather information.
Kim teaches a similar multiple vehicle control system with v2v communication wherein both traffic and weather information are used to set speed or time gaps of vehicles traveling together (see at least [0066]). Therefore, from the teaching of Kim, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the inter-vehicle communication and control system of Okuyama with traffic and weather information, similar to that of the teaching of Kim, in order to provide safe following distances to the vehicle appropriate for inclement weather and heavy traffic situations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664